DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 March 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 18 February 2021 have been fully considered but they are not persuasive.

Rejections under 35 § 103: Giles ‘462 in view of Giles ‘920
	As discussed in the interview summary of 21 January 2021 and reiterated in the remarks filed 18 February 2021, the amendments to claim 1 are sufficient to overcome the Giles in view of Giles.  Specifically, the combination of references fails to disclose "at least one operational parameter of the travelling potentials is different at different positions along the second direction whilst the ions are being urged by the gas in the first direction such that ions of different mobility or mass to charge ratio become trapped within a trapping region of the device at different locations along the second direction" as required by claim 1.  Therefore, the rejection is withdrawn.

Rejections under 35 § 103: Park in view of Giles ‘462 or Hoyes
	Page 10 of the remarks take the position that Park in view of Giles or Hoyes fails to teach “at least one operational parameter of the travelling potentials is different at different positions along the second direction whilst the ions are being urged by the gas in the first direction such that ions of different mobility or mass to charge ratio become trapped within a trapping region of the device at different locations along the second direction," as recited in amended claim 1”.  The examiner disagrees.  Pages 13-14 of the Final Rejection of 19 November 2020 and the interview Summary of 18 February 2021 discuss how the combination of Park in view of Giles or Hoyes teaches the above limitations.
 	The remarks continue by reciting: 
“Park discloses separating ions according to mobility by urging the ions in one direction using a gas flow and urging the ions in the opposite direction using a DC voltage gradient. Park only discloses different amplitudes because it uses a static DC gradient. 
As recognized by the Examiner, Park does not disclose a travelling wave (see Office Action, page 13), as required by the claimed invention. Park also does not disclose that an operational parameter of the travelling potentials is varied as a function of position in a second direction whilst the ions are being urged by the gas in the first direction such that ions of different mobility or mass to charge ratio become trapped within a trapping region at different locations along the second direction.”

	The examiner agrees with the applicant’s assessment of Park, however the examiner does notes that Park does suggest the operational parameter of the static potential is varied (i.e. different amplitudes of potentials applied at different positions along the second direction).
	The remarks continue by reciting:

The Applicant respectfully disagrees and submits that the combination of Park and Giles would not produce the claimed invention. If you were to replace the DC gradient with a travelling wave, then there would be no apparent reason to provide a DC travelling wave having different amplitudes as it moves along the device. 

	The examiner disagrees.  Specifically, Park teaches varying the amplitude of the static field (figure 2, magnitude of the potential applied to electrodes forming the electric field, see also col. 3, lines 10-20 and col. 4, lines 57-62).  The purpose of different potentials in the opposite direction of the gas flow 16 (col. 3, lines 24-27) is to separate ions of low mobility from ions of high mobility and trap such that ions reach their equilibrium locations and are trapped for a short time (col. 3, lines 27-39).  Park fails to disclose a travelling wave.  As described by Giles, a travelling wave device allow for a switch from ion mobility to m/z separations that cannot be reproduced using conventional ion mobility separators which  utilize a static DC field (page 4, lines 30-34).  That is, the reason for varying the amplitude of the DC voltage would not change in Park when modified by Giles.  Mainly, the amplitude change at different positions would still be necessary in order for ions to reach their equilibrium location.  However, making the switch from a static field potential to a travelling wave would provide the advantage of being able to switch from ion mobility separation to mass to charge ratio separation, therefore making the device of Park more versatile.  Therefore, there would still be a reason to provide different amplitudes at different locations within the device.
	Further the remarks take the position:

	The examiner disagrees.  Specifically, Park already discloses an operational parameter that is different at different positions such that ions of different mobility become trapped within a trapping region at different locations along the second direction.  Park only fails to disclose a travelling wave.  As discussed above, travelling waves are well known to the art and switching out a static wave for the claimed travelling wave would provide the advantages discussed above.  That is, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	With regards to Hoyes the remarks merely state that Hoyes does not disclose the above quoted claim feature.
	The examiner disagrees.  Hoyes teaches that it was known that a combination of DC and AC/RF voltages may be applied to electrodes to cause an additional static or transient field. Therefore, while Park teaches a static field, it was known, as evidenced by Hoyes, that a transient axial electric field is equally suitable to urge ions along the length of the path. Further Hoyes teaches in paragraph [0235] that travelling wave devices may be used, specifically:
applying a travelling axial field may be provided having a periodicity that when averaged over time overcomes the barrier in a similar manner to a DC axial field when generated by a potential divider between adjacent electrodes”.
That is, Hoyes suggests the substitution of a static axial DC via a potential divider field as disclosed in Park (col. 3, lines 10-20 (note: resistors between electrodes is a potential divider)) with a travelling axial field that is operated in a “similar manner”. Thus the substitution of static for travelling wave would have led to predictable results. The examiner recommended further clarifying which operational parameters are varied of the travelling wave that are different from the operational parameters disclosed by Park.
	The remarks have therefore been found unpersuasive and the rejection stands as discussed herein below.
	Further upon further consideration at least claims 1-6, 9-10, 12 and 13 have been found obvious over Giles (US pgPub 2004/0031920) in view of Park.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (USPN 9,304,106) (submitted with IDS of 04/10/2019) in view of Giles (WO2015097462) or alternatively Hoyes (US pgPub 2009/0134321)
Regarding claim 1, Park et al. teach a method of separating ions (fig. 2) comprising:
 providing an ion separation device comprising a plurality of electrodes (11); 
providing a gas flow (16) so as to urge ions in a first direction along the device (col. 3, lines 24-27); 
applying voltages to said electrodes so that a plurality of potentials along the device (col. 3, lines 10-20 or col. 4, lines 57-62) and urge the ions in a second direction opposite to the first direction whilst the ions are being urged by the gas in the first direction (col. 3, lines 24-33), wherein at least one operational parameter of the potentials is different at different positions along the second direction (magnitude of the potential applied to electrodes forming the electric field as seen in figure 2) whilst the ions are being urged by the gas in the first direction (col. 3, lines 24-27) such that ions of different mobility or mass to charge ratio become trapped within a trapping region of the device at different locations along the second direction (col. 3, lines 33-39); and 
sequentially releasing ions from said trapping region in increasing order of ion mobility or mass to charge ratio, or in decreasing order of ion mobility or mass to charge ratio (col. 3, lines 37-43).
Park et al. differs from the claimed invention by disclosing a DC barrier created by either applying resistors between electrodes or by a plurality of DC potentials that are 
However, Giles teaches using a travelling wave as an alternative to a static field used in conventional ion mobility separators (page 4, lines 31-34).
Since both inventions are directed towards IMS separators, it would have been obvious to one of ordinary skill in the art to use a travelling wave of Giles in the device of Park because it would enable separation of ions upon their ion mobility, collision cross-section or m/z ratio simply by changing the operational parameters of the travelling wave or transient voltages or potentials applied to the electrodes (page 4, lines 35-39) therefore increasing the types of analysis in a single device which can be useful if the separation device is to be used as part of a linked scan to improve the duty cycle of a scanning m/z ratio filter such as a quadrupole mass filter (page 4, lines 40-42).
Alternatively, Hoyes teaches using a transient axial electric field instead of a static field to urge ions along the length of a trap releasing ions according to their ion mobility ([0167], [0235] and [0417]).
Hoyes modifies Park et al. by suggesting the substitution of a transient DC voltage for a static one.
Since both inventions are directed towards IMS, it would have been obvious to one of ordinary skill in the art to substitute a transient DC voltage of the static one of Park because it would predictably result in the urging of ions through the separator.  That is, Hoyes in paragraph [0235] suggests the substitution of a static axial DC field via a potential divider field as disclosed in Park (col. 2, lines 10-20) with a travelling axial 
Regarding claim 2, Park et al. in view of Giles teaches wherein one of the at least one operational parameters is a maximum amplitude of the travelling potentials, which reduces or increases as the potentials move along the device in the second direction (see discussion above with regards to claim 1 and sentence bridging page 29-30 of Giles).
Regarding claim 3, Park teaches wherein a plurality of potentials having different maximum amplitudes are simultaneously located along the trapping region (as seen in figure 2).  Park fails to disclose the potentials to be traveling, however Giles or Hoyes teach travelling waves, thus the combination would be obvious as discussed above1.  
Regarding claim 4, Park teaches wherein the maximum amplitude of the potentials reduces or increases monotonically as the potentials move along the device in the second direction (col. 4, lines 36-44).
Park et al. differs from the claimed invention by disclosing a DC barrier created by either applying resistors between electrodes or by a plurality of DC potentials that are freely adjusted via multiple DAC (col. 3, lines 10-20 col. 4, lines 57-62 col. 5, lines 4-8).  Thus Park fails to disclose a travelling wave.
However, Giles teaches using a travelling wave as an alternative to a static field used in conventional ion mobility separators (page 4, lines 31-34).
Since both inventions are directed towards IMS separators, it would have been obvious to one of ordinary skill in the art to use a travelling wave of Giles in the device 
Regarding claim 5, Park teaches wherein one of the at least operational parameters is the shape of the potentials, which changes as the potential moves along the device in the second direction (amplitude of the DC potential increases along the device as seen in figure 2, thus the shape changes).  Park fails to disclose the potentials to be traveling, however Giles or Hoyes teach travelling waves, thus the combination would be obvious as discussed above.  
Regarding claim 6, Park in view of Giles teach wherein said step of applying voltages comprises applying DC transient voltages to the electrodes and wherein the travelling potentials are DC travelling potentials (page 29, lines 25-41).
Regarding claim 7, Park in view of Giles teaches wherein said step of urging ions in the first direction and the step of providing the travelling potentials cause ions to become trapped so that the mobilities or the mass to charge ratios of the ions either increase or decrease with increasing position in the second direction (Park, col. 3, lines 21-39.  See Giles for teaching travelling wave and rational for the substitution discussed above in claim 1).

Regarding claim 9, Park in view of Giles teaches wherein said step of sequentially releasing ions is performed by reducing or increasing the maximum amplitude of the travelling potentials as a function of time and so that the maximum amplitude occurring at a given location along the trapping region is reduced or increased with time respectively (col. 3, lines 37-43).
Regarding claim 10, Park teaches wherein said step of sequentially releasing ions is performed by any one or more of: (iv) varying the shape of the travelling potentials occurring at a given region along the trapping region as a function of time. (amplitude of the DC potential gradient decreases over time along the device as seen in figure 2, thus the shape changes with time to release ions).  Park fails to disclose the potentials to be traveling, however Giles or Hoyes teach travelling waves, thus the combination would be obvious as discussed above.  
Regarding claim 11, Park teaches providing a DC or pseudo-potential barrier at an ion entrance end and/or ion exit end of the trapping region (col. 2, lines 56-61).
Regarding claim 12, Park teaches confining ions orthogonally to the first and second directions, optionally by applying AC or RF voltages to electrodes (Col. 2, lines 
Regarding claim 13, Park in view of Giles teaches a first mode of operation in which said travelling potentials are translated along the trapping region with a first speed so as to cause ions to be separated according to their ion mobilities; and performing a second mode of operation in which said travelling potentials are translated along the trapping region with second speed that is higher than said first speed so as to cause ions to be separated according to their mass to charge ratios (page 7, lines 18-20 and lines 25-27).
Regarding claim 14, Park teaches a method of mass and/or ion mobility spectrometry comprising: separating ions according to the method of any preceding claim (see discussion in claim 1 above); and detecting, filtering or mass analysing the ions released from the trapping region (col. 3, lines 37-43).
Regarding claim 20, Park in view of Giles teaches providing a pseudo-potential barrier at an end of the trapping region (Giles, page 16, lines 15-17) and wherein said travelling potentials urge ions towards said barrier (Giles, page 16, lines 15-20, pseudo potential at exit electrode, increasing amplitude of transient voltages to cause ions to elute from device thus urging ions towards pseudo-potential barrier).
Regarding claim 21, Park in view of Giles teaches varying an speed of the travelling potentials as they move along the device such that the speed decrease as the travelling potential approaches the barrier (page 16, lines 15-22 teach pseudo potential at exit and velocity of the travelling wave decreased along length, thus speed decrease as the travelling potential approaches the barrier).
.

Claims 1-6, 9-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Giles (US pgPub 2004/0031920) in view of Park et al. (USPN 9,304,106).
Regarding claim 1, Giles teaches a method of separating  ions (abstract) comprising: 
providing an ion separation device (figure 1) comprising a plurality of electrodes (3); 
urge ions in a first direction along the device ([0146] reverse axial DC voltage gradient) 
applying voltages to said electrodes so that a plurality of travelling potentials move along the device and urge the ions in a second direction opposite to the first direction whilst the ions are being urged by the gas in the first direction ([0146]), wherein 
Giles teaches a counteracting DC field gradient to the travelling wave.  Therefore, Giles fails to disclose the counteracting is the result of a gas flow.
However, Park teaches that in ion mobility separation counteracting may be provided by an electric field or a counteracting gas flow (col. 1, lines 35-43, see figure 2).
Park modifies Giles by suggesting that the “balance points” of Giles ([0146]) may be alternatively found by a gas flow instead of a DC voltage.
Since both inventions are directed towards establishing trapped positions (i.e. balance points, equilibrium positions) of ions based on mobility by using counteracting forces in opposite directions, it would have been obvious to substitute the gradient of Giles for the gas flow of Park because the substitution would lead to predictable results 
Regarding claim 2, Giles teaches wherein one of the at least one operational parameters is a maximum amplitude of the travelling potentials, which reduces or increases as the potentials move along the device in the second direction ([0146])
Regarding claim 3, Giles teaches wherein a plurality of travelling potentials having different maximum amplitudes are simultaneously located along the trapping region ([0057] teaches simultaneous application of two or more travelling potentials and paragraph [0099] teaches one or more transient DC voltage having a peak amplitude that reduces along the length of the ion mobility separator).
Regarding claim 4, Giles teaches wherein the maximum amplitude of the travelling potentials reduces or increases monotonically as the potentials move along the device in the second direction ([0146]).
Regarding claim 5, Giles teaches (i) one of the at least one operational parameters is the speed of the travelling potentials, which increases or decreases as a function of position along the device in the second direction ([0147]).
Regarding claim 6, Giles teaches, wherein said step of applying voltages comprises applying DC transient voltages to the electrodes and wherein the travelling potentials are DC travelling potentials ([0146]).
Regarding claim 9, Giles teaches wherein said step of sequentially releasing ions is performed by reducing or increasing the maximum amplitude of the travelling potentials as a function of time and so that the maximum amplitude occurring at a given location along the trapping region is reduced or increased with time respectively (G2, 
Regarding claim 10, Giles teaches wherein said step of sequentially releasing ions is performed by any one or more of: (i) reducing or increasing the speed of the travelling potentials as a function of time such that the speed occurring at a given location along the trapping region is reduced or increased with time respectively ([0147]).
Regarding claim 12, Giles teaches comprising confining ions orthogonally to the first and second directions, optionally by applying AC or RF voltages to electrodes ([0039], radial confined is orthogonal the first and second direction along the trap).
Regarding claim 13, Giles teaches a first mode of operation in which said travelling potentials are translated along the trapping region with a first speed so as to cause ions to be separated according to their ion mobilities ([0098], [0101] and [0146], wherein the travelling or transient wave inherently has a first speed); and performing a second mode of operation in which said travelling potentials are translated along the trapping region with second speed that is higher than said first speed so as to cause ions to be separated according to their mass to charge ratios ([0101] note (iii) and paragraph [0147], wherein reducing or increasing speed suggest a second speed for the second mode to be moved towards an exit).


Relevant art:
USPN 10,060,879 to Silveira teaches a tandem ion trap and travelling wave ion mobility spectrometer, see figures 4-7 and associated text.
Sun et al. (US pgPub 2011/0220790) see paragraphs [0014] and [0016]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Alternatively note: page 9 of the Final Rejection of 19 November 2020 with respect to G2 (i.e. Giles 2004/0031920)